Citation Nr: 0209107	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  00-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army, 
U.S. Armed Forces of the Far East during World War II, and 
was a prisoner of war (POW) of the Japanese government from 
December 1941 to October 1942.  He died in October 1998; the 
appellant in this case is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs (VA) Manila Regional Office (RO), which denied 
service connection for the cause of the veteran's death.  In 
April 2001, the Board remanded the matter for due process 
considerations and additional development of the evidence.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran died in October 1998 at the age of 78; the 
immediate cause of his death was "status asthmaticus" and 
the antecedent cause was bronchial asthma.  

2.  At the time of his death, service connection was not in 
effect for any disability.  

3.  The preponderance of the evidence indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303, 3.310, 3.312 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Te Board notes that there has been a change in law during the 
pendency of this appeal with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), which provides that upon 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2002).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that the appellant 
has been informed of the evidence of record and the nature of 
the evidence needed to substantiate her claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's remand.  The Board concludes the discussions in 
these documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
appellant to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records.  The RO also afforded the 
appellant the opportunity to submit or identify records 
documenting treatment of the veteran's asthma since his 
separation from World War II service.  Despite such 
notification, there is no indication of outstanding, 
available records which would aid the appellant in 
substantiating her claim.  Based on the facts of this case, 
therefore, the Board concludes that there is no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating her claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records are negative for any 
complaint or finding of pulmonary disability, including 
bronchial asthma.  On an April 1945 Affidavit for Philippine 
Army Personnel, he indicated that the only wound or illnesses 
he had been treated for during service was dysentery.  On a 
similar affidavit completed in May 1946, the veteran 
indicated that he had incurred no wounds or illnesses during 
service.  At his June 1946 service separation medical 
examination, the veteran's lungs and cardiovascular system 
were normal on clinical evaluation.  A chest X-ray showed a 
radiographically healthy chest.  

In March 1977, the veteran filed a claim of service 
connection for several disabilities, including pulmonary 
tuberculosis and asthma.  He indicated on his application 
that he had suffered from asthma since service.  In support 
of his claim, he submitted a February 1977 private 
examination report, which noted that the veteran had reported 
a history of tuberculosis in service and thereafter.  After 
examining the veteran, the examiner's diagnoses included 
moderate pulmonary tuberculosis in the right lung.  

By March 1977 decision, the RO denied service connection for 
pulmonary tuberculosis and asthma.  An appeal ensued, and in 
a September 1977 decision, the Board upheld the RO decision.

In a September 1978 letter, a private physician indicated 
that the veteran had been hospitalized in July 1978 for 
treatment of several disabilities, including bronchial asthma 
and chronic bronchitis.  In October 1978, the veteran again 
was hospitalized for treatment of chronic bronchial asthma.  

The veteran died in October 1998 at the age of 78.  According 
to his death certificate, the immediate cause of his death 
was "status asthmaticus" and the antecedent cause was 
bronchial asthma.  

In September 1999, the appellant submitted a claim of service 
connection for the cause of the veteran's death, claiming 
that the disabilities which caused his death were incurred 
during his active service, particularly as a POW.  

In support of her claim, she submitted October 2000 medical 
certificates and an October 2000 clinical summary from a 
private physician who indicated that the veteran had been 
hospitalized and treated for bronchial asthma, among other 
things, from September 1997 to June 2000.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Additionally In addition, certain chronic diseases will be 
presumed to have been incurred in service under the 
circumstances outlined in 38 C.F.R. §§ 3.307, 3.309 even 
though there is no evidence of such disease during the period 
of service.  Bronchiectasis which becomes manifested to a 
compensable degree within one year following a veteran's 
discharge from service may be presumed to have been incurred 
in service.  Pulmonary tuberculosis which becomes manifest to 
a compensable degree within three years following discharge 
from service may be presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

A diagnosis of active pulmonary tuberculosis by a private 
physician on the basis of an examination, observation, or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinic, X-ray, or laboratory 
studies, or by findings of active tuberculosis based on 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c) (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2002).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a claimant is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
claimant seeks benefits and the evidence is in relative 
equipoise, the law requires that the claimant prevail.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

III.  Analysis

As noted above, the appellant contends that service 
connection for the cause of the veteran's death is warranted 
as his fatal lung disabilites, "status asthmaticus" and 
bronchial asthma, had their onset in active service.  

As an initial matter, the Board notes that the veteran's 
service medical records are negative for any evidence of a 
pulmonary disability, including bronchial asthma.  In fact, 
at his June 1946 service separation medical examination, the 
veteran's lungs and cardiovascular system and a chest X-ray 
were all normal on clinical evaluation.  

Here, the Board notes that, during his lifetime, the veteran 
claimed that he had been treated for pulmonary tuberculosis 
and asthma in service.  Nonetheless, the Board finds that the 
contemporaneous service medical and personnel records are 
entitled to far more probative weight than the recollections 
of the veteran of events which occurred decades previously.  
The negative clinical evidence in service is clearly more 
probative than the remote assertions of the veteran.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The Board also notes that there is no clinical evidence of a 
pulmonary disease for many years after service.  Although it 
was indicated that the veteran had a pulmonary disability in 
service and continuously thereafter, the first clinical 
evidence of pulmonary tuberculosis and bronchial asthma 
appeared in 1977, decades after the veteran's separation from 
World War II service.  Moreover, the record contains 
absolutely no competent medical evidence linking the 
veteran's post-service pulmonary disease (or his death) to 
his active service or any incident therein.  Additionally, 
chronicity in service has clearly not been established and 
continuity of symptoms after discharge has not been shown.  
Finally, the Board observes that the pulmonary disability 
from which the veteran died is not one of the presumptive 
disabilities listed at 38 C.F.R. § 3.309 for which service 
connection may be granted on a presumptive basis.  

The Board has considered the fact that the appellant herself 
has opined that the veteran's fatal bronchial asthma was 
incurred in service.  However, as the record does not reflect 
that she possesses a recognized degree of medical knowledge 
or experience in the field, her statements regarding the 
etiology or date of onset of the veteran's asthma are not 
competent or probative.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Absent evidence of the presence of a pulmonary disability in 
service, for many years thereafter, or competent medical 
evidence of a causal or contributory relationship between the 
cause of the veteran's death and his period of service or any 
incident therein, the Board must conclude that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

